Citation Nr: 0411245	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for post laminectomy 
myositis of the lumbar spine, currently rated as 20 percent 
disabling.

  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1970 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection and assigned a 20 percent 
disability rating.  


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

During service, in January 1975, the veteran injured his back and 
was diagnosed with chronic lumbosacral strain.  According to a 
December 2002 medical report by N.B., M.D., the veteran reported 
having back surgery in June 1989.  In August 2002, the veteran 
presented himself for a VA orthopedic examination.  Diagnosis was 
post laminectomy myositis of the lumbar area.  No neurologic 
defects were present.

The veteran contends that his lumbar spine disability warrants a 
rating in excess of 20 percent.  According to his July 2003 appeal 
to the Board, the veteran stated that he could not bend or lift 
anything over 10 pounds without experiencing pain.  

As noted above, the veteran reported having back surgery in June 
1989.  Since there is no evidence of record related to the 
surgery, the Board finds that it would be helpful to contact the 
veteran and attempt to obtain the records. 

In August 2002, the veteran submitted a disability certificate by 
N.B., M.D.  The certificate indicated that the veteran was totally 
incapacitated and under his care.  The doctor referred to August 
2002 x-ray findings that showed narrowing and irregularity of the 
joint spaces in the lumbar spine; this x-ray report is not 
associated with the claims file.  

Given that the veteran's last VA examination was in August 2002 
and that the veteran currently complains of pain on motion, the 
Board finds that a more contemporaneous VA examination is needed 
in order to assess the current severity of the veteran's lumbar 
spine disability.  The fulfillment of the duty to assist requires 
a thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 4.2 
(2003).  Where further evidence, or clarification of the evidence, 
is needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2003).  

Effective in September 2003, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
These new regulations were published in the Federal Register on 
August 27, 2003 (68 Fed. Reg. 51454-51458).  The veteran has not 
been provided with the substance of the new criteria, and the RO 
has not yet adjudicated the veteran's claim for an increased 
rating utilizing the new criteria.  Therefore, the veteran's claim 
should be adjudicated with consideration of both new and old 
criteria in accordance with governing law.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Particularly, the RO 
must notify the veteran of the applicable provisions of the VCAA, 
including what evidence is needed to support his claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.

2.  The RO should contact the veteran and obtain the name and 
address of the doctor that performed surgery on his spine in June 
1989.  The RO should then obtain any available medical records 
from the identified doctor, to include the operative report and 
post-operative treatment records.

3.  The RO should obtain medical records from N.B., M.D. 
pertaining to the veteran's spine, including an August 2002 
private x-ray report that the doctor made reference to.  

4.  The veteran should be afforded a VA spine examination to 
determine the current nature and extent of his lumbar disability.  
The claims folder should be reviewed by the examiner prior to the 
examination.  All tests and studies, including x-ray studies 
deemed helpful by the examiner should be conducted in conjunction 
with the examination.  The examiner is specifically requested to 
describe applicable ranges of motion (flexion, extension and 
rotation) in terms of degrees.  Any limitation of motion of the 
lumbar spine should be described as slight, moderate or severe.  
The examiner should also comment on the effects of pain, weakness 
and exacerbating episodes on range of motion and functionality.  
If degenerative disc disease is found, the examiner should 
indicate whether it is a part of the service-connected post 
laminectomy myositis of the lumbar spine or otherwise related to 
it.  If so, the examiner should comment on the neurological 
manifestations of the degenerative disc disease, including the 
number of incapacitating episodes the veteran has experienced over 
the past year.  The claims folder, a copy of this REMAND, and a 
copy of the aforementioned revised general rating formula for 
diseases and injuries of the spine must be made available to and 
reviewed by the examiner prior to the examinations.  All findings, 
and the reasons and bases therefore, should be set forth in 
sufficient detail.

5.  Following the above, the RO should then re-adjudicate the 
issue of entitlement to an evaluation in excess of 20 percent for 
post laminectomy myositis of the lumbar spine, with consideration 
of the old and new criteria governing spine disabilities, as 
appropriate.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a supplemental 
statement of the case (SSOC) and given the opportunity to respond 
thereto.  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include the applicable law and 
regulations considered pertinent to the issues currently on appeal 
as well as a summary of the evidence received since the issuance 
of the statement of the case in June 2003.  An appropriate period 
of time should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is notified 
by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





